     Case 2:21-cv-00907-RFB-BNW Document 15
                                         14 Filed 09/13/21
                                                  09/12/21 Page 1 of 2




 1 David Krieger, Esq.
 2
     Nevada Bar No. 9086
     Shawn Miller, Esq.
 3   Nevada Bar No. 7825
 4   KRIEGER LAW GROUP, LLC
     2850 W. Horizon Ridge Parkway
 5   Suite 200
 6   Henderson, Nevada 89052
     Phone: (702) 848-3855
 7   Email: dkrieger@kriegerlawgroup.com
 8   Email: smiller@kriegerlawgroup.com
 9
   Attorneys for Plaintiff,
10 Judd Hall
11
                          UNITED STATES DISTRICT COURT
12                             DISTRICT OF NEVADA
13
      JUDD HALL,
14                                                  Case No.: 2:21-cv-00907-RFB-BNW
15                    Plaintiff,
                                                    NOTICE OF SETTLEMENT
16          vs.                                                                              N
17                                                                                           O
      NATIONAL CONSUMER TELECOM                                                              T
18
      & UTILITIES EXCHANGE, INC,                                                             I
19
                        Defendant.
20
21
           NOTICE IS HERBY GIVEN that the dispute between Judd Hall
22
23 (“Plaintiff”) and Defendant National Consumer Telecom & Utilities Exchange, Inc
24
     has been resolved on an individual basis. The parties anticipate filing a Stipulation
25
     for Dismissal of the Action as to Plaintiff’s claims, with Prejudice, within 60 days.
26
27
28

                                              -1-
     Case 2:21-cv-00907-RFB-BNW Document 15
                                         14 Filed 09/13/21
                                                  09/12/21 Page 2 of 2




 1 Plaintiff requests that all pending dates and filing requirements as to be vacated and
 2
     that the Court set a deadline sixty (60) from present for filing a Dismissal.
 3
 4         Dated: September 12, 2021

 5                                                     /s/ David Krieger, Esq.
 6                                                     David Krieger, Esq.
 7                                                     Attorneys for Plaintiff
 8                                                     Judd Hall
 9
10                                       Order
11                          IT IS SO ORDERED
12                          DATED: 9:28 am, September 13, 2021
13
14
                            BRENDA WEKSLER
15                          UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
